DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-32 and 61-62 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record does not disclose nor render obvious the presently claimed invention. Green (US 2013/0304181) is the closest reference which included the base catheter structure along with a control element sleeve, a control cable within the sleeve, and two ports as claimed but the control cable would not reasonably be placed in the same lumen with fluid to be flushed as there is a separate lumen it is already placed in absent any fluid/liquid.
Berenstein (US 5,817,057) teaches a catheter propulsion system that includes a port to flush the fluid near the distal end of the device with a control element sleeve but 
Boretos (US 4,403,985) is also deficient as the liquid intake port is not located on the control element sleeve, and further teaches away from having a control cable in the first place.
Fischell (US 2014/0046298) teaches flushing fluid through the control cable lumen around the control cable but includes no ports whatsoever and by extension cannot meet the additional claimed intended use.
Wittenberger (US2013/0197497) teaches a control cable within a control cable lumen but includes no detail on the ports nor their location. Wittenberger was utilized in the rejection previously for having the control cable pass through a sealed portion of a balloon catheter.
Though the above references individually teach all of the claimed components, it would not have been reasonable to the skilled artisan before the effective filing date to combine all of the features into a single design without the express use of the Applicant’s original disclosure as a blueprint for doing so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M ANTISKAY/Examiner, Art Unit 3794